Citation Nr: 1025823	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
septectomy scar for deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

While the Board has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
postoperative septectomy scar for deviated septum, the reopened 
claim and the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for postoperative septectomy 
scar for deviated septum was denied by a September 1955 rating 
decision that was not appealed.  

2.  The evidence submitted since the September 1955 rating 
decision pertinent to the claim for service connection for 
postoperative septectomy scar for deviated septum was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of September 1955, which denied a claim 
for service connection for postoperative septectomy scar for 
deviated septum, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).  

2.  Evidence received since the September 1955 rating decision is 
new and material, and the Veteran's claim for service connection 
for postoperative septectomy scar for deviated septum, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a rating decision in September 1955 
denied service connection for postoperative septectomy scar for 
deviated septum, and that the Veteran did not file a timely 
notice of disagreement with this decision.  Accordingly, it 
became final when the Veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for postoperative septectomy scar for deviated septum 
may only be reopened if new and material evidence is submitted.

In this instance, since the Board finds that the September 1955 
rating decision denied the claim both on the basis that there was 
insufficient evidence of current residual disability related to 
the Veteran's in-service septectomy and insufficient evidence 
linking any such disability to the Veteran's service, the Board 
finds that new and material evidence would consist of medical 
evidence demonstrating that the Veteran's pre-existing deviated 
septum was aggravated during active service.  

In this regard, additional evidence received since the September 
1955 rating decision includes the Veteran's testimony in May 2010 
with respect to symptoms he believed were related to the in-
service aggravation of his pre-existing deviated septum, and a 
private medical report, dated in May 2010, in which Dr. John M. 
Tarro noted that in service, the Veteran underwent what sounded 
like an attempted septoplasty, but that it was unsuccessful as 
the septum was still deviated, and the Veteran still had a degree 
of nasal obstruction.  

In this case, since the September 1955 rating decision denied the 
claim at least in part on the basis that there was no indication 
of any current disability associated with the Veteran's in-
service septectomy, the Board finds that the above-noted evidence 
of a deviated septum and nasal obstruction would warrant the 
reopening of the claim, as such evidence was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonably possibility of substantiating the claim.  
Therefore, the Board concludes that the claim for service 
connection for postoperative septectomy scar for deviated septum 
is reopened.  


ORDER

New and material evidence having been submitted, the application 
to reopen the claim for service connection for postoperative 
septectomy scar for deviated septum is reopened.  


REMAND

Having reopened the claim for service connection for 
postoperative septectomy scar for deviated septum, the Board's 
further review of this and the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus reflects that 
pertinent VA and private evaluation and treatment records have 
been associated with the claims folder since the May 2009 
statement of the case without waiver of the RO's initial review 
of that evidence under 38 C.F.R. § 20.1304(c) (2009).  Therefore, 
although the Board's review of some of that evidence was 
permissible given its decision to reopen the claim for service 
connection for postoperative septectomy scar for deviated septum, 
the Board finds that further consideration of this and the other 
recently received evidence without such waiver, is not.  In 
addition, this newly received evidence reveals that there may be 
more available treatment records for the Veteran in the 
possession of Dr. Tarro and VA, and in each case, the Board has 
an obligation to make an effort to obtain the records, and in the 
case of VA records, such records have been held to be in VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Consequently, the Board finds that appropriate 
arrangements should be made to obtain any additional treatment 
records for the Veteran from Dr. Tarro, the VA Medical Center 
located in Providence Rhode Island, dated since May 2010, and the 
VA Medical Center located in Boston, Massachusetts, dated since 
October 2008.

Thereafter, following the receipt of any additional private 
and/or VA treatment records, the Board finds that medical 
evidence demonstrating a deviated septum with nasal obstruction, 
the existence of hearing loss under 38 C.F.R. § 3.385 (2009), the 
evidentiary weight that is associated with the Veteran's 
statements regarding hearing loss and tinnitus, and the Veteran's 
exposure to at least some weapons fire during his basic training, 
require that the Veteran be afforded examinations and opinions 
with respect to all of his claims to determine whether any 
hearing loss and tinnitus are related to service, and whether the 
Veteran's pre-existing deviated septum was aggravated during 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrangements should be made to obtain 
copies of the Veteran's complete treatment 
records from Dr. John Tarro.

2.  Arrangements should be made to obtain 
copies of the Veteran's complete treatment 
records from the VA Medical Center in 
Providence Rhode Island, dated since May 
2010; and the VA Medical Center located in 
Boston, Massachusetts, dated since October 
2008.

3.  After the above development has been 
accomplished, the Veteran should be 
afforded a VA audiological examination.  
The claims folder must be made available 
to the examiner for review and its 
availability should be noted in the 
opinion that is provided.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that any current hearing loss 
and/or tinnitus had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury, 
including acoustic trauma.  The examiner 
should be informed that exposure to noise 
during basic weapons training in service 
has been conceded, and the Veteran has 
also reported a post-service history of 
exposure to noise as a machine operator 
and 1/2 ton pick-up truck driver.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Schedule an appropriate examination 
with respect to any existing deviated 
septum and/or associated nasal 
obstruction.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated studies should be 
accomplished.

The examiner should provide an opinion as 
to whether the Veteran's deviated septum, 
noted upon the entrance examination in May 
1953, was aggravated (underwent a 
permanent increase in severity) during 
service as a result of the in-service 
septectomy or other in-service event, 
disease, or injury.  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation in 
service.)  

If the Veteran's deviated septum did 
worsen during service, was any such 
worsening beyond the natural progression 
of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

6.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


